 ()'OA-('OI.A BO)TI IN(; (COMPANY O lOS ANG(FI SCoca-Cola Bottling Company of Los Angeles andRudy Estrada. Case 21 CA 16576July 17, 1979DECISION AN) ORDERBY CHIAIRMAN FANNING(i ANI) MI MBF RS JNKINSANI) MtRPIIYUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 21, issued a complaint and noticeof hearing on June 5, 1978, against Coca-Cola Bot-tling Company of Los Angeles. The complaint allegedthat Respondent had engaged in and was engaging incertain unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge and of the complaintand notice of hearing were duly served on the parties.On June 15, 1978, Respondent filed its answer to thecomplaint denying the commission of unfir laborpractices and requesting that the complaint be dis-missed.Thereafter, the parties entered into a stipulation offacts and jointly moved to transfer this proceedingdirectly to the Board for findings of fact, conclusionsof law, and order. The parties waived a hearing be-fore, and the making of findings of fact and conclu-sions of law by, an administrative law judge andstipulated that no oral testimony is necessary or de-sired by any of the parties. The parties also agreedthat the original and amended charges, complaintand notice of hearing, the answer, and the stipulationof facts, including exhibits, constitute the entire rec-ord in this proceeding.On February 14, 1979, the Board issued its ordergranting the motion, approving the stipulation, trans-ferring the proceeding to the Board, and setting Feb-ruary 28, 1979, as the date for filing briefs. Thereafter,Respondent and the General Councel filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing exhibits, the briefs, and the entire record in thisproceeding and hereby makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERCoca-Cola Bottling Company of Los Angeles oper-ates a facility located at 11536 Patton Street, Dow-ney, C(alifornia, where it bottles and distributes softdrink beverages. In the course and conduct of itsbusiness the ('ompany annually purchases and re-ceives goods and product valued in excess of $50.t0(()from suppliers located within the State of (alifornia.each of which, in turn, purchases these same goodsand products directly from suppliers located o1utsidethe State of (alifornia.The complaint alleges. Respondent admits. and wefind that Coca-Cola Bottling ( ompalny of I.os Ange-les is. and has been. engaged in commerce within themeaning of Section 2(6) and (7) oft the Act. We findthat it will eflectuate the purposes of the Act to asertjurisdiction herein.11. lit lABOR ()RiANl/ZAII()N INVO()I \ II)The complaint alleges. Respondent admits, and wefind that Teamsters ocal Union No. 896. Brewery.Soda and Mineral Water Bottlers of( alifornia. Inter-national Brotherhood of eamisters. (haufeurs.Warehousemen and Helpers of America. is a labororganization within the meaning otf Section 2(5) of theAct.IIi. 11:E I NFAIR I A()R PRA( IR FRespondent. on or about April 5. 1978. indefinitelysuspended employees Rudy Estrada allegedly for fal-sifying another employee's timecard. Immediatelyfollowing Estrada's suspension the Union institutedgrievance proceedings pursuant to its collective-hbar-gaining agreement with Respondent. On April 13.1978. while the Union and Respondent were negotiat-ing the grievance. Estrada filed a charge with theBoard alleging that his suspension was an unfair la-bor practice. On or about April 19, 1978. Estrada, theUnion, and Respondent signed a "Settlement Agree-ment" reinstating Estrada and converting his indefi-nite suspension into a disciplinary layoff without pay.The agreement provided that:Mr. Estrada understands and agrees that this is afull and final settlement of the dispute with re-gard to his suspension on or about April 5. 1978,and agrees that no further actions or claims ofany kind whatsoever will be filed in conjunctionwith his suspension. Further, that an) chargeswith any governmental administrative agenc.including, but not limited to. the National laborRelations Board, will be dropped and withdrawnby Mr. Estrada as a condition of his reinstate-ment and, further, that no actions of any kindwill ensue.On May 24, 1978. Estrada filed an amended chargewith the Board alleging that Respondent had im-243 NLRB No. 89(I1 I)F.('ISIONS OF NAI IONAL LABOR RELATIONS BOARDposed an unlawful condition upon his reinstatementand, in effect, withdrew that portion of the originalcharge concerning his suspension because there wasinsufficient evidence linking the suspension to anyprotected activity.The General ounsel contends that Respondentviolated Section 8(a)(1) of the Act by requiring thatEstrada withdraw any charges, including any beforethe Board, arising in connection with the settled sus-pension, citing John ('. Mandel Security Bureau. Inc.,202 NLRB 117 (1973), and Kingwood Mining ('om-pany, 171 NLRB 125 (1968). He also argues that itwould be inappropriate to defer to the parties' resolu-tion of the dispute because it deprived Estrada of hisright to resort to the Board's processes.Respondent defends Estrada's agreement to with-draw the unfair labor practice charge and to refrainfrom filing further claims concerning his suspensionon the ground that it is an integral part of a voluntarysettlement that was negotiated pursuant to the griev-ance procedure of the parties' collective-bargainingagreement. Respondent also argues that the Mandeland Kingwood cases are distinguishable because thecondition of Estrada's reinstatement was not unilater-ally imposed but was negotiated and freely agreed toby Estrada and the Union as part of full settlement ofthe grievance.We find that Respondent did not violate Section8(a)(1) of the Act by securing Estrada's promise notto litigate his suspension further. The settlementagreement was the product of negotiations duringwhich each of the parties made concessions. Estrada,in return for his agreement, received a reduction inthe discipline originally assessed against him and wasallowed to return to work. Respondent, in turn, ob-tained a final settlement of the matter without havingto engage in litigation. Furthermore, unlike the casescited by the General Counsel, the settlement agree-ment is limited to the suspension that occurred on orabout April 5, 1978; it does not prohibit Estrada fromfiling under labor practice charges concerning futureincidents or preclude him from engaging in protectedconcerted activity. The General Counsel would haveus conclude that only settlement agreements whichdo not settle are lawful. We conclude that Respon-dent's negotiation of the settlement agreement, in-cluding assurances that the dispute would not be liti-gated, did not deprive Estrada of any rights under theAct. American Postal Workers Union, AFL CIO, 240NLRB 409 (1979); U.S. Postal Service, 234 NLRB820 (1978). Accordingly, we shall dismiss the com-plaint in its entirety.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.I Member Jenkins does not rel) on American Pial Workers Union, inwhich he dissented and which he considers distinguishable.502